DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are pending and under examination.

Response to Amendment
Based on the claim amendments received on 07/12/2022, new claim objections have been set forth.
Applicants amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 04/20/2022.  However, based on the claim amendments, new 112(b) rejections have been set forth.
In view of the amended claims and remarks received on 07/12/2022, the previous prior art rejection based on Kuroda has been withdrawn and a new prior art rejection set forth (see below).

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “the plurality of modes”.  Claim 1 line 18 has been amended to recite “a plurality of operation modes”.  The examiner requests applicants use the same nomenclature when referring to the same feature of the device.  In this case, claim 2 should recite “the plurality of operation modes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites “a liquid surface sensor”, “a signal”, and “a contact state of the liquid in the dispensing probe”.  Claim 1 lines 9-10 have been amended to also recite “a liquid surface sensor”, “a signal”, and “a contact state of the liquid in the dispensing probe”.  It is unclear if applicants are intending to introduce a second liquid sensor, another signal, and another contact state of the liquid in the dispensing probe, if applicants are intending to refer to the liquid surface sensor, the signal, and the contact state of the liquid in the dispensing probe previously recited in claim 1.  A similar rejection is made over claim 4.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoya et al. (Translation of JP 5259550B2; hereinafter “Tomoya”).

Regarding claim 1, Tomoya discloses an automatic analysis apparatus (Tomoya; fig. 2, #100, [0023]) comprising: 
a measurement portion (Tomoya; fig. 2, all components except control unit 141, input unit 151, and alarm 161, [0023]) comprising:
a containment unit comprising a plurality of containers configured to contain a liquid (Tomoya discloses a plurality of blood collection tubes 101 are arranged at predetermined intervals on a sample disk or sample rack; fig. 2, #101, [0023, 0026]); 
a dispensing unit comprising a dispensing probe for dispensing the liquid (Tomoya; fig. 2, #131, #121, [0023-0024]); and 
a gauging portion configured to gauge the liquid dispensed by the dispensing unit (Tomoya discloses the dispensing probe is connected to a syringe pump via the dispensing unit 131, and the control unit 141 controls the speed and amount of suction and discharge; [0024].  Accordingly, the syringe pump configured to control the amount of discharge is a gauging portion);
a liquid surface sensor configured to output a signal depending on a contact state of the liquid in the dispensing probe (Tomoya; fig. 3, #122, [0025]); 
an excessive immersion determination portion (Tomoya discloses a control unit 141 for determining excessive immersion; figs. 5 & 6, [0031, 0045]. Accordingly, the examiner is interpreting the control unit 141 as an excessive immersion determination portion) configured to determine whether an immersion range of the dispensing probe in the liquid exceeds a predetermined range based on the signal outputted from the liquid surface sensor, at a timing after the dispensing probe has arrived at a position to suck the liquid (Tomoya discloses a control unit 141 for determining excessive immersion; figs. 5 & 6, [0031,0045].  Height conditions H1, H2, & H3 of the sample are set in advance to define a predetermined range of immersion; fig. 4, [0032, 0034]. An immersion range of the dispensing probe, defined as the measured decent from a reference position H0 to the point of detection of the liquid surface 104 by the liquid level sensor 122 (HMEASURED = H0-104), is compared to preset height conditions H1, H2, H3 to define a predetermined range of immersion; figs. 4, 5, & 6, S11, S13, [0032, 0047].  In the cases where HMEASURED<H0-H1, and HMEASURED>H0-H2, the control unit 141 determines excessive immersion; figs. 5 & 6, S12, S15, S26, S22, [0033, 0036, 0048], therefore the immersion range (HMEASURED) exceeding the predetermined range.  Furthermore, HMEASURED is a height at which the dispensing probe contacts the liquid surface and is therefore capable of suctioning the liquid.  Therefore, the excessive immersion determination being at a timing after the probe has arrived at a position to suck the liquid); 
a setting input portion (Tomoya discloses an input unit 151 for setting height conditions H1, H2, & H3 of the sample in advance to define a predetermined range of immersion; fig. 4, [0032, 0034].  Accordingly, the examiner is interpreting the input unit 151 as a setting input portion) configured to allow an operator to select and set an operation mode of the measurement portion to be performed after the excessive immersion determination portion determines that the immersion range of the dispensing probe in the liquid has exceeded the predetermined range, from a plurality of operation modes (Tomoya discloses an input unit 151 for setting height conditions H1, H2, & H3 of the sample in advance to define a predetermined range of immersion; fig. 4, [0032, 0034].  In the case that excessive immersion is determined by the control unit 141 where HMEASURED<H0-H1, the control unit 141 is configured to continue a dispensing operation with the probe; fig. 6, S22-S23, [0048-0049].  In the case that is excessive immersion is determined by the control unit 141 where HMEASURED>H0-H2, the control unit stops operation of the dispensing probe; fig. 6, S26, [0036, 0052].  Lastly, in the case that excessive immersion is determined by the control unit 141 where HMEASURED<H0-H1, the control unit 141 is configured to continue a dispensing operation with the probe; fig. 6, S22-S23[Wingdings font/0xE0]S20, [0048-0049] until the liquid level reaches H1 or less; [0050].  Once the liquid level reaches H1 or less, it is determined the sample amount is appropriate and the probe is lowered to H3; figs. 5, 6, S13, S26, [0043] and the sample is dispensed; figs. 5 & 6, S14, S25, [0035].  After S25 the process is complete and the measurement portion is stopped; figs. 5 & 6.  Accordingly, setting the height conditions H1, H2, and H3 allows an operator to select and set an operating mode of the measurement portion to be performed after excessive measurement is determined); and 
a control portion configured to control the measurement portion depending on the operation mode set by the setting input portion (Tomoya discloses a control unit 141 for determining excessive immersion; figs. 5 & 6, [0031,0045]).  

Regarding claim 2, Tomoya discloses the automatic analysis apparatus according to claim 1 above, wherein the plurality of modes include 
a continuation mode for continuing a dispensing operation with the dispensing probe (Tomoya discloses in the case that excessive immersion is determined by the control unit 141 where HMEASURED<H0-H1, the control unit 141 is configured to continue a dispensing operation with the probe; fig. 6, S22-S23, [0048-0049]), 
a stop mode for stopping the measurement portion after Application No. 16/749,172Paper Dated: July 12, 2022In Reply to USPTO Correspondence of April 20, 2022Attorney Docket No. 07314-2000084gauging of the dispensed liquid ends (Tomoya discloses in the case that excessive immersion is determined by the control unit 141 where HMEASURED<H0-H1, the control unit 141 is configured to perform dispensing operations with the probe; fig. 6, S22-S23[Wingdings font/0xE0]S20, [0048-0049] until the liquid level reaches H1 or less; [0050].  Once the liquid level reaches H1 or less, it is determined the sample amount is appropriate and the probe is lowered to H3; figs. 5, 6, S13, S26, [0043] and the sample is dispensed; figs. 5 & 6, S14, S25, [0035].  After S25 the process is complete and the measurement portion is stopped; figs. 5 & 6), and 
a partial stop mode for stopping only an operation of the dispensing probe (Tomoya discloses in the case that is excessive immersion is determined by the control unit 141 where HMEASURED>H0-H2, the control unit stops operation of the dispensing probe; fig. 6, S26, [0036, 0052]).  

Regarding claim 3, Tomoya discloses the automatic analysis apparatus according to claim 1 above, comprising: 
a liquid surface sensor configured to output a signal depending on a contact state of the liquid in the dispensing probe (Tomoya; fig. 3, #122, [0030]), 
wherein the excessive immersion determination portion determines that the immersion is the excessive immersion when an output value of the liquid surface sensor exceeds a preset threshold (Tomoya discloses when the immersion distance of the probe is outside the preset threshold defined by H0-H1≤HMEASURED≤H0-H2, the immersion is determined to be excessive; figs. 5 & 6, S12, S15, S22, S23, S26, [0033-0034, 0036, 0048, 0052]).  

Regarding claim 4, Tomoya discloses the automatic analysis apparatus according to claim 1 above, comprising:
a liquid surface sensor for outputting a signal depending on a contact state of the liquid in the dispensing probe (Tomoya; fig. 3, #122, [0030]), 
wherein the excessive immersion determination portion calculates an immersion distance, which is a distance over which the dispensing probe is immersed in the liquid, on a basis of time when an end of the dispensing probe contacts a liquid surface of the liquid, time when the dispensing probe reaches a position of sucking the liquid, and speed of the dispensing probe, and determines that the immersion is the excessive immersion when the immersion distance exceeds a preset upper limit value (Tomoya discloses the control unit 141 calculates an immersion distance, defined as the measured decent from a reference position H0 to the point of detection of the liquid surface 104 by the liquid level sensor 122 (HMEASURED = H0-104); [0031, 0039].  The examiner notes that detection by liquid level sensor 122 requires the probe be immersed in the liquid and is a time when the dispensing probe reaches a position capable of sucking the liquid.  Tomoya discloses when the immersion distance of the probe is outside the preset range defined by H0-H1≤HMEASURED≤H0-H2, the immersion is determined to be excessive).  

Regarding claim 5, the automatic analysis apparatus according to claim 4 above, wherein the setting input portion is capable of setting an operation mode of the plurality of operation modes that changes depending on the immersion distance (The plurality of operation modes have previously been discussed in claim 1 above.  Tomoya discloses an input unit 151 for setting height conditions H1, H2, & H3 of the sample in advance to define a predetermined range of immersion; fig. 4, [0032, 0034], which are used to determine the plurality of operation modes).

Response to Arguments
Applicant’s arguments on pages 4-6 of their remarks, with respect to claim(s) 1-5, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                     

/Benjamin R Whatley/Primary Examiner, Art Unit 1798